            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RODNEY SMITH,                                     No. 4:19-CV-01834

           Plaintiff,                             (Judge Brann)

     v.

DR. EKWUNIFE, et al.,

          Defendants.

                                   ORDER

                               MARCH 27, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Plaintiff’s application to proceed in forma pauperis, ECF No. 5, is
          GRANTED;

    2.    Plaintiff’s complaint, ECF No. 1, is DISMISSED WITHOUT
          PREJUDICE; and

    3.    Plaintiff shall within thirty (30) days from the date of this Order file an
          amended complaint that addresses the deficiencies identified in the
          Court’s Memorandum Opinion. Failure to comply will be deemed
          abandonment of this action, and Plaintiff’s action will be subject to
          dismissal with prejudice without further warning.



                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
